Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to Applicant’s Response to Restriction/Election Requirement filed on 2/8/2021, wherein it is noted that no claim amendments accompany the response.
Claims 1-14 are pending in the instant application and are found to be allowable.

Priority
This application is a National Stage Application of PCT/KR2017/015613, filed on 12/28/2017.  The instant application claims foreign priority to KR10-2016-0180628 and KR10-2017-0181411 filed on 12/28/2016 and 12/27/2017, respectively. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been filed in the instant application on 6/24/2019. 
Information Disclosure Statement
The information disclosure statements (IDS) dated 8/5/2019 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Election/Restrictions
Applicants’ election for the invention of Group I drawn to a compound of formula 1, encompassing claims 1-12, in the reply filed on 2/8/2021 is acknowledged.  Applicants’ election for the species as depicted in Example 2 of the instant specification, encompassing claims 1-12, in the reply filed on 2/8/2021 is acknowledged.  However, because Applicant did not indicate whether the election of inventions or species was to be with or without traverse, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-12 are allowable. The restriction requirement between invention groups I and II, as set forth in the Office action mailed on 12/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Claims 13 and 14, directed to a compound of formula 2 or a compound of formula 3 are no longer withdrawn from 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A complete search of the prior art revealed that said prior art is silent on compounds as instantly claimed in claims 1-14. The closest applicable prior art is represented by Kim et al. (US 9,919,057, pub. June 2016, IDS) and Jeffrey et al. (US 8,568,728; 2013, IDS). Kim and Jeffrey both disclose drug conjugates, specifically MMAF conjugates, bearing a targeting group, a self-immolative linking group and a beta-glucuronide group, wherein self-immolation is triggered by the action of beta-glucuronidase cleaving the beta-glucuronide, further wherein said conjugates have general structures as depicted below:
Kim at Claim 1:

    PNG
    media_image1.png
    488
    363
    media_image1.png
    Greyscale

Jeffrey at Col. 18, where D is a drug and L is a targeting group:

    PNG
    media_image2.png
    175
    292
    media_image2.png
    Greyscale
.
The instant claims patentably differ from Kim and Jeffrey due to the presence of a beta-galactoside, in place of the beta-glucuronide. While use of different saccharides, as substrates for counterpart enzymes, to initiate self-immolation is known in the art, the 
In addition, the following prior art is made of record: Renoux et al. (Chemical Science, March 2017, PTO-892). Renoux et al discloses the following drug conjugates bearing a beta-galactoside (compound 8, Fig 3A) or a beta-glucuronide (compound 1, Fig 1b), as part of a self-immolative triggering group. 

    PNG
    media_image3.png
    396
    638
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    325
    534
    media_image4.png
    Greyscale

Note that the structures of Renoux are dissimilar from the instant structures in that the portion of the structure bearing the drug is not directly attached to the aryl ring para to the saccharide. Although Renoux does show that the use of beta-galactoside as part of a self-immolative triggering group is known in the art, it would not be obvious to modify the structure of Renoux to move the drug arm of the structure onto the aryl ring of the triggering group because such a move would render the self-immolation mechanism inoperative. Moreover, even if one were to modify the structure of Renoux 
 
Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623